

 
 
 
 
Exhibit 10.12

SERVICES AGREEMENT
 


Agreement, made as of the 6th day of January, 2011 (the “Agreement”), by and
among Warrington Fund L.P., a New York limited partnership (the “Fund”), Ceres
Managed Futures LLC, a Delaware limited liability company and the general
partner of the Fund (the “General Partner”), Citigroup Global Markets Inc., a
New York corporation and commodity broker of the Fund (“CGM”) and Robert W.
Baird & Co. Incorporated, a Wisconsin corporation (the “Service Provider”).


WITNESSETH:


WHEREAS, the Fund has been organized as a New York limited partnership, and
seeks to achieve capital appreciation through speculative trading in U.S. and
international futures, options on futures and forward markets;


WHEREAS, the Service Provider has agreed to provide certain limited services to
certain owners of units of limited partnership interests (“Units”) in the Fund
who had acquired their Units through CGM or its affiliate(s) and who are
currently customers of the Service Provider (the “Clients”);


WHEREAS, Service Provider is duly registered with (i) the Securities and
Exchange Commission (the “SEC”) and is admitted to membership in Financial
Industry Regulatory Authority, Inc. (“FINRA”) as a broker-dealer and (ii) the
Commodity Futures Trading Commission (the “CFTC”) and a member in good standing
of the National Futures Association (the “NFA”) as an introducing broker;


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:


1.           Services to be Provided:


The Service Provider shall provide certain services to the Clients on behalf of
the Fund, including, without limitation, the following: (a) inquiring of the
General Partner as to the value of the Client’s Units and providing the value of
the Units to the Client on a monthly or more frequent basis as requested by the
Client; (b) answering questions regarding daily net asset value and computations
thereof, monthly statements, annual reports and tax information provided by the
Fund, (c) inquiring of the General Partner from time to time, at the request of
a Client, regarding the commodities markets and the Fund’s performance, and at
the request of the General Partner providing account statements to Clients
prepared by the General Partner or the Fund; (d) providing assistance to Clients
including when and whether to redeem Units and/or purchase additional Units; (e)
general servicing of the Clients’ accounts; (f) providing such other services to
the Clients as are, from time to time, reasonably agreed; and (g) informing by
letter all of the Clients to whom services will be provided of the identity of
the Service Provider, the services available and the means of accessing such
services.  The Service Provider also will require that any of its associated
persons to whom compensation is passed on pursuant to Section 2 below will
cooperate in providing the services specified in clauses (a) through (g) above
for so long as such associated person continues in the employment of the Service
Provider.  The Service Provider shall promptly notify the General Partner and
CGM in writing in the event that it is no longer a member in good standing with
FINRA or the NFA, and/or no longer registered with the SEC as a broker-dealer or
the CFTC as an introducing broker.  Further, Service Provider shall forfeit its
rights hereunder to receive any additional compensation for the entirety of any
month for which the Service Provider is not duly registered with (i) the SEC as
a broker dealer and a member in good standing of FINRA and/or (ii) the CFTC and
a member in good standing of the NFA as an introducing broker.
 
 
 
 

--------------------------------------------------------------------------------

 


2.           Compensation:


(a)           In consideration of the provision by the Service Provider of the
services specified in Section 1 above, the General Partner shall direct CGM, in
writing (including by e-mail or facsimile copy), to pay the Service Provider the
compensation described in this Section 2.  Such compensation shall be paid
monthly, in arrears, in respect of Units owned by the Clients for as long as
each such Client holds Units and remains a customer of the Service
Provider.  The Service Provider shall immediately notify the General Partner if
any Client ceases to be a customer of the Service Provider.  Clients are listed
on Appendix A.  Appendix A shall be amended as necessary to reflect redemptions
and/or additional subscriptions by the Clients.  The Service Provider’s
compensation shall be a portion of the brokerage fee paid by the Fund to CGM
(the “Brokerage Fee”).


(b)           (i) CGM shall pay the Service Provider an ongoing fee calculated
by the General Partner in accordance with subparagraph (ii) of this Section 2(b)
(the “Ongoing Fee”), which payment shall commence immediately.


(ii) The monthly Ongoing Fee shall equal the lesser of: (A) one-twelfth of 3.00%
of the Fund’s net assets attributable to the Units held by the Clients (computed
monthly by the General Partner by multiplying the Fund’s net assets attributable
to the Units held by Clients as of the last business day of each month by 3.00%,
and dividing the result thereof by 12); or (B) one-twelfth of 80.00% of the
Brokerage Fee attributable to the Units held by the Clients.


(c)           The Service Provider may pass such compensation or a portion
thereof on to its associated persons who are registered as such with the CFTC
and NFA and have passed the Series 3 or 31 Commodity Futures Examination or have
been “grandfathered” as an associated person qualified to do commodity
brokerage, or have a valid exemption from such registrations.


(d)           As of the date of this Agreement the Brokerage Fee is 3.75% per
annum.  The General Partner shall notify the Service Provider within a
reasonable time in the event the Brokerage Fee rate is reduced.


3.           Representations and Warranties of the General Partner and CGM:


(a)           The General Partner represents and warrants to the Service
Provider that it has all required governmental, regulatory and exchange
approvals and licenses and effected all filings and registrations required to
conduct its business or perform its obligations as General Partner of the Fund
and covenants that it will use its commercially reasonable efforts to maintain
such approvals, licenses, filings and registrations in full force and
effect.  The General Partner will notify the Service Provider immediately in the
event of any changes to the foregoing.


(b)           CGM represents and warrants to the Service Provider that it has
all required governmental, regulatory and exchange approvals and licenses and
effected all filings and registrations required to conduct its business or
perform its obligations as commodity broker of the Fund and covenants that it
will use its commercially reasonable efforts to maintain such approvals,
licenses, filings and registrations in full force and effect.  CGM will notify
the Service Provider immediately in the event of any changes to the foregoing.


(c)           The General Partner represents and warrants to the Service
Provider and CGM that it has made and shall make to the owners of Units all
disclosure required under applicable laws including a summary of the terms of
this Agreement, and any fee arrangements the Fund and/or the General Partner has
entered into with the Service Provider with respect to the Fund.
 

 
2
 

--------------------------------------------------------------------------------

 
4.           Representations and Warranties of the Service Provider:


The Service Provider shall provide all information required under this Agreement
pursuant to Section 1 to Clients promptly upon receipt of such information from
the General Partner.  The Service Provider shall provide to the Clients only the
information that the General Partner provides to the Services Provider and shall
not externally publish or furnish any offering literature, advertising or
marketing or other materials that contain any reference to the Fund, the General
Partner or CGM without the prior written consent of the General Partner.  No
employee of the Service Provider or other person acting on behalf of the Service
Provider is authorized to make any representation (oral or otherwise) concerning
the Fund or CGM except those provided to the Service Provider and its employees
by the General Partner.


The Service Provider shall comply with all applicable laws and regulation in
connection with its providing of the services specified in Section 1 above.


5.           Scope of Liabilities; Indemnification:


(a)           (i) In any threatened, pending or completed action, suit, or
proceeding to which the Service Provider was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement, the General
Partner shall, subject to subparagraph (a)(iii) of this Section 5, indemnify and
hold harmless the Service Provider against any loss, liability, damage, cost,
expense (including, without limitation, attorneys’ and accountants’ fees),
judgments and amounts paid in settlement actually and reasonably incurred by it
in connection with such action, suit, or proceeding if the Service Provider
acted in good faith and in a manner reasonably believed to be in or not opposed
to the best interests of the Fund, and provided that its conduct did not
constitute willful misfeasance, bad faith, negligence or reckless disregard of
the Service Provider’s duties hereunder, unless and only to the extent that the
court or administrative forum in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all circumstances of the case, the Service Provider is fairly and
reasonably entitled to indemnity for such expenses which such court or
administrative forum shall deem proper.  The termination of any action, suit or
proceeding by judgment, order or settlement shall not, of itself, create a
presumption that the Service Provider did not act in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the Fund.


(ii) To the extent that the Service Provider has been successful on the merits
or otherwise in defense of any action, suit or proceeding referred to in
subparagraph (i) above, or in defense of any claim, issue or matter therein, the
General Partner shall indemnify the Service Provider against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.


(iii) In the event the Service Provider is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Fund’s or the General Partner’s activities or claimed
activities unrelated to the Service Provider, the General Partner shall
indemnify, defend and hold harmless the Service Provider against any loss,
liability, damage, cost or expense (including, without limitation, attorneys’
and accountants’ fees) incurred in connection therewith.
 
 
3
 

--------------------------------------------------------------------------------

 


(b)           (i) The Service Provider agrees to indemnify, defend and hold
harmless the General Partner, CGM, the Fund and their affiliates against any
loss, liability, damage, cost or expense (including, without limitation,
attorneys’ and accountants’ fees), judgments and amounts paid in settlement
actually and reasonably incurred by them (A) as a result of the material breach
of any material representations and warranties made by the Service Provider in
this Agreement, or (B) as a result of any act or omission of the Service
Provider relating to the Fund if there has been a final judicial or regulatory
determination to the effect that such acts or omissions violated the terms of
this Agreement in any material respect or involved negligence, bad faith,
recklessness or intentional misconduct on the part of the Service Provider.


(ii) In the event the General Partner, CGM, the Fund or any of their affiliates
is made a party to any claim, dispute or litigation or otherwise incurs any loss
or expense as a result of, or in connection with, the negligence, bad faith,
recklessness or intentional misconduct arising out of the activities or claimed
activities of the Service Provider or its principals, officers, directors,
shareholder(s) or employees unrelated to the General Partner’s, CGM’s or the
Fund’s business, the Service Provider shall indemnify, defend and hold harmless
the General Partner, CGM, the Fund or any of their affiliates against any loss,
liability, damage, cost or expense (including, without limitation, attorneys’
and accountants’ fees) incurred in connection therewith.


(c)           In the event that a person entitled to indemnification under this
Section 5 is made a party to an action, suit or proceeding alleging both matters
for which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.


None of the indemnifications contained in this Section 5 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld, of the party obligated to
indemnify such party.


(d)           The provisions of this Section 5 shall survive the termination of
this Agreement.


6.           Termination and Survival:


(a)           This Agreement may be terminated at the option of the Fund or the
Service Provider by giving written notice to the other party, or by either the
Fund or the Service Provider immediately in the event of a material breach of
this Agreement by the other.


(b)           The termination of the Agreement for any reason shall not affect
any of the obligations in Section 2, Section 5 and Section 8 hereof which shall
survive.


7.           Miscellaneous:


(a)           This Agreement shall be binding upon and inure to the benefit of
the respective successors and assigns of the parties, provided however that
neither party may assign any rights, obligations or liabilities hereunder
without the prior written consent of the other party(s).


(b)           This Agreement shall be governed by, and construed in accordance
with the laws of, the State of New York (excluding the law thereof which
requires the application of, or reference to, the law of any other
jurisdiction).  The parties to this Agreement hereby waive any right to a jury
trial and consent to the exclusive jurisdiction of the courts of the State of
New York and the federal courts of the United States, in each case sitting in
New York County, New York, in any proceeding relating to this Agreement.


(c)           All captions used herein are for convenience only, are not a part
of this Agreement, and are not to be used in construing or interpreting any
aspect of this Agreement.
 
 
4
 

--------------------------------------------------------------------------------

 


(d)           This Agreement constitutes the entire agreement among the parties
hereto with respect to the matters referred to herein and no other agreement,
verbal or otherwise, shall be binding among the parties unless it is in writing
and signed by the party against whom enforcement is sought.


(e)           This Agreement may not be amended except by the express written
consent of the parties hereto.  No waiver of any provision of this Agreement may
be implied from any course of dealing among the parties hereto or from any
failure by any party hereto to assert its rights under this Agreement on any
occasion or series of occasions.


(f)           If any provisions of this Agreement, or the application of any
such provisions to any person or circumstance, shall be held to be inconsistent
with any present or future law, ruling, rule or regulation of any court or
regulatory body, exchange or board having jurisdiction over the subject matter
of this Agreement, such provision shall be deemed to be rescinded or modified in
accordance with such law, ruling, rule or regulation and the remainder of this
agreement, or the application of such provision to persons or circumstances
other than those as to which it is held inconsistent, shall not be affected
thereby.


(g)           This Agreement may be executed in one or more counterparts, each
of which when executed and delivered shall be an original, but all of which
together shall constitute one and the same instrument.


(h)           Nothing in this Agreement shall create a partnership, joint
venture, association, syndicate, unincorporated business or any other similar
entity between the Fund, the General Partner and the Service Provider, or any
two or more of the foregoing.


8.           Confidentiality:


Each party shall keep confidential any non-public information in respect of the
owners of Units and any confidential information relating to the business of
each other party.  Nothing in this Section 8 shall prohibit any party from
disclosing information (a) that is otherwise publicly available (other than
information made publicly available by such party in violation of this Section
8); (b) that is in the possession of the party prior to its disclosure by
another party to this Agreement; (c) that is obtained by a party from a third
party source which is not prohibited from disclosing the information; or (d)
that is required to be disclosed by applicable law, judicial process, or
regulation (“Law”); provided, that before any disclosure of information
otherwise subject to this Section 8 on the grounds that disclosure is required
by Law, the party subject to the disclosure requirement shall inform and give
the other party or parties, as applicable, to the greatest extent reasonably
practicable, an opportunity to contest whether such information has in fact
otherwise been made publicly available or is required by Law to be disclosed;
provided that, notwithstanding anything to the contrary in this Agreement, a
party may disclose confidential information in its possession without prior
notice to any other party to a governmental regulatory agency or other
regulatory authority (including a self-regulatory organization) having
jurisdiction over such party and/or its representatives in connection with its
review of bank, broker-dealer, securities, or commodities compliance and in
connection with any examinations, investigations, or inquiries of such
aforementioned agencies and organizations.


The provisions of this Section 8 shall survive the termination of this
Agreement.


9.           Notices:


Any notice under this Agreement shall be given or confirmed in writing and sent
first class mail, postage prepaid, or by messenger delivery, addressed as
follows or as specified by any party hereto by written notice to all other
parties hereto:
 
 
5
 

--------------------------------------------------------------------------------

 


If to the General Partner or the Fund:


Warrington Fund L.P.
Ceres Managed Futures LLC
522 Fifth Avenue
14th Floor
New York, New York, 10036
Attn: Jennifer Magro
Tel: (212) 296-1302
Fax: (212) 296-6868


If to the Service Provider:


Robert W. Baird & Co. Incorporated
777 E. Wisconsin Avenue
Milwaukee, WI 53202
Attention:   Dayna M. Kleinman
Tel:               (312) 578-4449
Fax:               (312) 609-5435


If to CGM:


Citigroup Global Markets Inc.
390 Greenwich Street, 3rd Floor
New York, New York 10013
Attn: Shelly Ullman
Tel:  (212) 723-7065
Fax: (212) 723-8968


With a copy to:


Citigroup Legal
388 Greenwich Street, 17th Floor
New York, NY 10013










[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 


WARRINGTON FUND L.P.


By: Ceres Managed Futures LLC
       (General Partner)


By:            /s/ Walter Davis                    
Name:       Walter Davis
Title:          President




CERES MANAGED FUTURES LLC


By:            /s/ Walter Davis                
Name:       Walter Davis
Title:          President




CITIGROUP GLOBAL MARKETS INC.


By:            /s/ Michael R. Schaefer   
Name:       Michael R. Schaefer
Title:         Managing Director




ROBERT W. BAIRD & CO. INCORPORATED


By:            /s/ Laura Thurow             
                                                                                               
Name:       Laura Thurow
 
Title:
Director of Advisory Services
and Mutual Funds

 
 



7 
 

--------------------------------------------------------------------------------

 

APPENDIX A


Client List
[To be Provided]
